UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6762



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


JOHN EDWARD JACKSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:05-cr-00016-gec-bwc)


Submitted:    September 16, 2008          Decided:   September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Edward Jackson, Appellant Pro Se.     Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Edward Jackson appeals the district court’s order

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See United States v. Jackson, No. 5:05-cr-

00016-gec-bwc (W.D. Va. Apr. 29, 2008).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                                2